Citation Nr: 1704720	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether a debt in the amount of $41,942.00 for payment of nonservice-connected pension benefits was properly created.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION


The Veteran had active service from December 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 notification letter from the Debt Management Center (DMC) in St. Paul, Minnesota.  By that letter, the Veteran was informed that a recent change to his VA compensation and pension benefits had resulted in an overpayment of $41,942.00.  The Veteran filed a notice of disagreement (NOD) arguing that he was not at fault in the creation of the overpayment.  A statement of the case (SOC) addressing the issue of whether the overpayment of nonservice-connected pension benefits in the amount of $41,942.00 was properly created was issued in February 2013, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.

The Board notes that by decision dated in September 2014, the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, denied a waiver of recovery of an overpayment of non-service connection pension benefits.  However, based on the record currently before it, it does not appear to the Board that the Veteran timely filed a NOD with that determination.  

On August 4, 2016, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge, via video-conferencing.  A transcript of that hearing has been associated with the Veteran's VBMS file.

As discussed at the Veteran's hearing, the Veteran was previously represented by a private attorney.  It was noted that documents in the claims folder indicated that the attorney no longer represented the Veteran.  (The attorney's formal motion to withdraw as representative was granted by the Board in February 2017.)  Although the Veteran had expressed interest in obtaining representation by a Veterans Service Organization (VSO), he has not yet executed a power of attorney in favor of any VSO at this point.  As this case is being remanded, the Veteran is hereby notified that he is no longer represented by his private attorney and that he is free to obtain new representation at any point to assist him in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In May 2007, the Veteran applied for non-service connected pension benefits.  At that time, he reported that he was then working in temporary position three days per week, but that his income was not stable.  A VA Form 21-527 (Income-Net Worth and Employment Statement) was also submitted wherein the Veteran indicated performing temporary work for which he had earned $1500.00.  In October 2007, the Veteran was granted nonservice-connected pension benefits, effective May 10, 2007.  In that decision, the RO noted that an August 2007 VA examination report indicated that the Veteran was then working temporarily at a chicken processing plant, which work was compensated work therapy (CWT).  When informed of the decision to grant him nonservice-connected pension benefits, the RO stated that the benefit had been award because the Veteran had no income from October 1, 2006.  The Veteran was then advised of his responsibility to inform VA of, among other things, whether his income changes.

Subsequently, VA learned that the Veteran had earned income in the total amount of $11,952.00 for the year 2007.  As a result, the Veteran's nonservice-connected pension benefits were retroactively terminated on account of the fact that he had earned income, which income exceeded the maximum income of $10,929.00 for a single veteran with no dependents.  The retroactive termination of the Veteran's nonservice-connected pension benefits resulted in an overpayment of benefits in the amount of $41,949.00.

Basic entitlement to VA pension benefits exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3 (a)(3), 3.23(a), (b), (d)(4) (2016).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) (now incorporated in the "Live Manual"), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23. The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2016). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.271(a), 3.272.  Income earned while participating in a VA CWT  is not specifically excluded under 38 C.F.R. § 3.272 , nor is the income of a spouse. The Veteran's annual income in fact includes the annual income of the Veteran, his dependent spouse, and children in the Veteran's custody or to whose support the Veteran is reasonably contributing. 38 C.F.R. § 3.23 (d)(4). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660 (a)(1) (2016).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660 (a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660 (a)(3).

In the instant case, a review of the record before the Board reveals that not all documents relied upon by the RO in determining that validity of the Veteran's debt have been associated with the Veteran's electronic claims folder, to include his VBMS and Virtual VA files.  Notably, numerous documents of record, to include the February 2013 SOC, refer to evidence contained in the Veteran's income verification match (IVM) file.  Presumably, this file contains the documents showing the sources and amounts of the Veteran's income earned in 2007.  However, the IVM folder has not been made part of the record before that Board.  

In order for the Board to make an independent review of the Veteran's claim, to include determining whether the overpayment was properly created, all records relied upon by the RO must be obtained and included in either the Veteran's electronic claims  file.  Accordingly, a remand is required for the AOJ to obtain all records related to income earned by the Veteran from 2007 to 2010, to specifically include the contents of the Veteran's IVM folder.  See 38 U.S.C.A § 5103A (b)(1) (West 2014).  In the event that the Veteran's IVM folder cannot be located, efforts should be made to reconstruct that folder.  

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  As the Veteran is currently unrepresented, the AOJ should inform him of his ability to obtain representation and clearly describe the process of obtaining representation in his case.

2.  The AOJ must undertake to obtain and/or reconstruct the Veteran's IVM folder.  As it is clear that the IVM folder has not been made part of the Veteran's electronic claims filed, if the original IVM file was sent to a scanning vendor for the creation of an electronic record, the AOJ must locate the whereabouts of the Veteran's paper IVM file, if available, and rescan or request a rescan of that file.  If the IVM folder is associated with the Veteran's electronic claims file, the materials should be clearly identified as such.

The AOJ must provide an accounting of all steps taken to search for and reconstruct the Veteran's IVM file, ensuring compliance with any pertinent provisions of VA's Adjudication Manual.  All requests, responses and actions taken to locate and reconstruct the Veteran's IVM folder must be fully documented in the Veteran's file for future review. 

The AOJ should also undertake to obtain income information for years 2008, 2009, and 2010, to determine whether the Veteran would have been eligible for nonservice-connected pension benefits during those years.  See January 2014 deferred rating decision.

3.  Then, after undertaking any other development deemed appropriate, the AOJ should re-adjudicate de novo the issue of whether the debt in the amount of $41,942.00 for payment of non-service connected pension benefits was properly created.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

